 DISTRICT COUNCIL9, BROTHERHOODOF PAINTERSDistrictCouncil9,BrotherhoodofPainters,DecoratorsandPaperhangersofAmerica,AFL-CIOandAlfred Sherwood.Cases 29-CC-161and 29-CC-170June12, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn March 5, 1969, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and Respondentfiledexceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings,' conclusions,' and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoard hereby adopts as its Order theRecommendedOrder of the TrialExaminer, andorders that the Respondent,DistrictCouncil 9,BrotherhoodofPainters,DecoratorsandPaperhangers of America,AFL-CIO, New York,'We note and correct the following errors in the Trial Examiner'sDecision which do not affect the result in this case.The charge in Case29-CC-161 was filed on September 17, 1968,and not September 19, 1968.Joseph Sharkey's visit to Joseph Villano at GracieTownHouse during thecourse of the general strike and the initial picketing by Respondent ofGracie TownHouse occurred about the first week in September 1968 andnot on September 16, 1968.Also, Sharkey's second visit to Villano atGracie TownHouse,his first visit following the termination of the generalstrike,occurred on or about September 16, 1968,and not on October 29,1968.With regard to what was said during these visits on the above dates,we rely solely on the credited testimony of Villano.Further, the GeneralCounsel did not, as stated by the Trial Examiner,limit his claun ofunlawful conduct to events on and after September 16, but included thereinthe conversation which preceded the termination of the general strike onSeptember 9.'We agree with the Trial Examiner's conclusion that the Board's decisioninPlaucheElectric, Inc., 135 NLRB250, relates to situations not presentherein,but do not rely on his interpretative comments with respect to thatdecision.599New York, its officers, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: These are twounfairlaborpracticecasesbroughtagainsttheabove-named Respondent, District Council 9, under theauthorityofSection10(b)of the National LaborRelations Act, herein called the Act, 29 U.S.C. 160(b).They have been consolidated for purposes of trial. Thecharge in Case 29-CC-161 was filed on September 19,1968, against said Respondent by Alfred Sherwood, and acomplaint based thereon was issued on October 16, 1968,'by the General Counsel of the National Labor RelationsBoard (herein called the Board), through the RegionalDirector for Region 29 (Brooklyn, New York). ThatcomplaintallegesthatRespondentviolatedSection8(b)(4)(ii)(B) the Act.ThereafterAlfredSherwood on November 15 filedanotherchargeagainstsaidRespondent inCase29-CC-170.On November 29 said Regional Directorissued(1) an Order consolidating Cases 29-CC-161 and29-CC-170, and (2) a consolidated amended complaint.Saidconsolidatedamended complaint alleges thatRespondent violated Section 8(b)(4)(i)(B) and (ii)(B), andthat such conduct affects commerce within the meaning ofSection 2(6) and (7), of the Act. Respondent has answeredadmitting some facts but denying that it committed anyunfair labor practices.Pursuant to due notice this case came on to be heard,and was tried, before me at Brooklyn, New York, u..December 11 and 16. All parties were represented at andparticipated in the hearing, and had full opportunity toadduce evidence, examine and cross-examine witnesses,submit briefs, and offer oral argument. The GeneralCounsel and Respondent argued orally. Briefs have beenreceived from the Respondent and the General Counsel.Upon the entire record in this case, including thestipulations of the parties, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONAlbert Ginsberg, of New York, New York, is engagedin the real estate business, operating under the trade nameof Algin Management Company. Algin manages buildingsowned by corporations wholly owned by Ginsberg or inwhich he owns a controlling interest. Annually Alginreceivesgrossrevenuesofbetween$7,000,000and$8,000,000. These revenues include in excess of $500,000from apartments owned or controlled by it in the State ofNew York. Revenues also include in excess of $100,000from four office buildings it owns or controls in the StateofMaryland. Its Maryland buildings are leased to fourdifferentagenciesof the United States, each of saidagenciespaying annual rentals in excess of $100,000.In addition Algin annually purchases for its New Yorkapartments fuel valued in excess of $50,000 from Petro'Allatesmentioned herein refer to 1968 except where otherwisespecifically noted.176 NLRB No. 82 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDOil in Brooklyn,New York,electricpower valued inexcess of $100,000 from Consolidated Edison Company inNew York, New York,and refrigerators and relatedkitchenappliances valued in excess of $30,000 fromFrigidaireDivision of GeneralMotors Corporation inLansing,Michigan.In the year preceding the hearing in this proceeding,AlfredSherwood,an individual engaged as a paintingcontractor in Forest Hills, Queens, New York, New York,and the Charging Party herein,performed paintingservices for Algin in New York, New York, valued inexcess of $50,000.Ifind thatAlginand Sherwood are engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the purposes of the Actto assertjurisdiction over Respondent in this proceeding.Karl Gerberet al.,d/b/a Parkview Gardens,166 NLRBNo. 80.H. THE LABOR ORGANIZATION INVOLVEDDistrict Council 9, Brotherhood of Painters, Decoratorsand Paperhangersof America, AFL-CIO, herein calledtheUnion,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. General Counsel's VersionGracie Town House, Inc., owns and controls GracieTownHouse,an apartmentbuilding in New York, New'York. The managing agent for this building is CarlyleConstruction.JosephVillanoisemployedassuperintendent and resident manager of said Town Houseby Gracie Town House,Inc., but his superiors are Messrs.EpsteinandZinnofCarlyleConstruction.Villanoresponsibly directs nine employees, whom he has authorityto discharge. I find he is a supervisor under Section 2(11)of the Act.In the late summer of 1968 the Union engaged in acitywide or general strike in New York City against allpainting contractors usingDistrictCouncil9members.During this strike the Union picketed a building in closeproximity to Gracie Town House. On one occasion duringthe strike the captain of such pickets told Villano that he,the captain,saw a painter with a ladder enter GracieTown House, but Villano assured him it was one ofGracie's porters and not a painter.Both during and afterthe citywide strike pickets appeared in front of GracieTown House.A few days later this captain, accompanied by JosephSharkey,again spoke to Villano,this time mentioningthat he, the captain,observed Sherwood'spainters enterGracieTown House and that, therefore, the captain"would have to call his delegate." Within a day (and whilethe general strike was in effect) Villano was visited byJoseph Sharkey,admittedly a business representative oftheUnionand an agentthereof.(Thiswas aboutSeptember 16, 1968.) When Sharkey asked Villano whowas paintingthebuilding, the latter replied that AlSherwood was doing this work. Continuing, Sharkeyasserted that he knew Sherwood, that Sherwood belongedto"this so called paper union, Local 400," and thatDistrictCouncil 9 did not recognize Local 400. ThenSharkey insisted that Villano "would have to stopSherwood from painting in the building,"and threatenedto picket Gracie Town House if Sherwood remained onthe job.Within a few days the building was picketed. Thepicket signs read"PaintersinNew YorkCity on strikefor better wages and conditions.Brotherhood of Painters,Decorators,AFL-CIO,District Council Number 9." As aresultVillanohadSherwood stop painting at theapartment. Villano also assured Sharkey that Sherwoodwould be stopped from painting at Gracie Town Houseduring the period of the citywide strike.Following the termination of the general or citywidestrike of the Union,Sherwood resumed his painting job atGracieTownHouse.Sometime in September,but afterthe citywide strike of the Union had ended,Sharkey againvisitedVillano. (I find the correct date to be October 29,1968.) No pickets were present at Gracie Town House atthe time.After Sharkey stated that he understood that AlSherwood was performing painting work in Gracie TownHouse,he insisted that Villano"would have to stop[Sherwood]from painting [because].Sherwood doesnot belong to Council 9,he belongs to Local 400,which isconsideredapaperunion."Sharkey concluded bythreatening"to put up pickets in front of the building."Villano answered that he would have to telephone hisboss,Mr. Epstein. Thereupon,Villano made such a call inthe presence of Sharkey,tellingEpstein that Sharkeywanted Villano"to stop the painting in the building."Then Sharkey spoke to Epstein.In this latter conversationSharkey informed Epstein that Sherwood"did not belongto Council 9," that Sharkey did not recognizeLocal 400as a "bona fideunion," and that Sharkey"would have toput pickets in front of the building."However,Sherwood remained on the job.Not longafterSharkey'sabove-mentioned visit to Villano picketsappeared in front of Gracie Town House. I find this wasonOctober 30. Such picketing has been continuous,except for a short period of "discontinuance,"since then.Said picketing,which continues from 8:30 a.m.to about3:30 p.m. on the days when Sherwood performs work atGracie Town House,had not ceased as of the time of thehearing in this case.Sherwood's name is carried in crayonor indelible ink on the picket signs.B. Respondent'sEvidenceInhisoralargumentRespondent'scounsel stated"there is no question that District Council 9 has beenpicketingSherwood and there is no question that theobject of picketing Sherwood is to.organize hisemployees for the purpose ultimately of having SherwoodrecognizeDistrictCouncil 9." Nevertheless said counselfurther contended that "we have a right to inform thoseemployees through picketing and other means. . .to joinup with District Council 9...," but he denies that illegalsecondary action was directed at Gracie Town House.Respondent's evidence,supporting its defense was givenby Joseph Sharkey, and is narrated in the paragraphswhich follow below in this section.Joseph Sharkey, a special organizer for District Council9, had occasion during the citywide strike to visit picketspatrolling a building at 333 East 89th Street in New YorkCity.During the course of that visit the picket captain,George Frank, a member of Sharkey's union, informedSharkey that he, Frank, observed someone carrying paintand ladders to a building located at 401 East 89th Streetand that, therefore, Frank placed two pickets in front ofthis building. Frank also said that the building manager at401East89thStreetclaimedSharkeyhad given DISTRICTCOUNCIL9, BROTHERHOOD OF PAINTERS601permission for painting to be performed there.This lastassertion by Frank caused Sharkey to visit the buildingwith Frank because Sharkey had not only not givenanyone permission to paint during the strike, but Sharkeyhad never been to 401 East 89th Street at any prior time.When Sharkey, accompanied by Frank, arrived at 401East 89th Street, Sharkey found two District Council 9pickets, "carrying general strike picket signs,"stationed infrontof the building. Entering the apartment office,Sharkey asked Villano, the building superintendent, forthe identity of the contractor who did the painting for thelandlord.When Villano replied that Sherwood had thecontract,Sharkey insisted that he, Sharkey, never gaveSherwood permission to paint there although "Frank saysthat I [Sharkey] gave thempermission."However Villanoassured Sharkey that no one was painting in the buildingat the time and no one would paint there "during thestrike."Since Sharkey became satisfied that no paintingwas being performed and Villano having promised therewould be no furtherpaintingifSharkey removed thepickets, he removed the two pickets. As he left SharkeytoldVillanothat"Sherwoodwas not one of ourcontractors in District Council 9," i.e., "a contractor whohas a union shop contract and employs DistrictCouncil 9members." Thereafter District Council 9 did not picket401 East 89th Street for the duration of the general strike.About September 9, 1968,the generalstrike ended. Afew days later Sharkey, as a result of pointed questions,learned from Villano that a painter was working in somerooms at 401 East 89th Street. Thereupon Sharkey spoketo this painter,ascertaining that the latter'sname wasArgyris,an employee of Sherwood, and eliciting theinformation that Argyris did not belong to any union andthat Argyris was paid at the rate of $42 "per apartment."Immediately thereafter Sharkey went to see Villano andtold the latter that Argyris did not belong to DistrictCouncil 9. Expressing surprise at this, Villano telephonedtoMr.Epstein,his superior,informing the latter of thisfact. Then Villano turned the telephone over to Sharkey.Explaining to Epstein that Argyris "was nonunion, wasworking under the prevailing rate of pay in the area, [and]was unfair competition to union contractors and unionbosses,"Sharkey asked Epstein "to find out what wecould do to straighten this matter out." Epstein answeredthat Sherwood and Argyris "belonged to this Local 400."Sharkey retorted that Local 400 was not affiliated withthe Brotherhood of Painters and Decorators, "was not apainters'union,"and, "as far as we were concerned," itengaged in"sort of 'sweetheart deals"'with contractors.But Sharkey insists that he did not ask either Villano orEpstein"toknockSherwood off because he wasnonunion,"or to have Sherwood stop painting there.However, Sharkey did tell Epstein that pickets wereremoved from in front of 401 East 89th Street becauseboth Villano and Epstein had assured Sharkey that "nopainting would be done in the building" by Sherwood.About October 29, 1968, on a visit to the building,SharkeyascertainedfromVillanothatone of theapartments at 401 East 89th Street was being painted byan employee of Sherwood named Martin Medina. Thisemployee told Sharkey that he, Medina, was nonunion butthathisboss,Sherwood,belongedtoLocal 400. SoSharkey placed pickets at the building on the next day,October 30, 1968. They have remained there since thatdate.The picket signs bear the legend that "Painters workbeing done by Sherwood Paint Company is below decentwages and work standard established in this area byDistrictCouncil Number Nine,Brotherhood of Painters,Decorators,Paperhangers of America,AFL-CIO."IV. CONCLUDINGFINDINGS AND DISCUSSIONGenerally, all of the ingredients enumerated below mustbe established by the General Counsel,upon whom reststhe burdenof proof,inorder to prove a violation ofSection 8(bX4)(i)(B)or (ii) (B):(1)A labor organization engages in specifiedconduct; and(2) that conduct(in the case of (i)(B))consists of astrike,or induces or encourages a strike or a refusal toperform services, or (in the case of (ii)(B)) amounts to athreat,coercion,or restraint; and(3) an object of such conduct is to force or requireanypersontoceaseusing,selling,handling,transporting,or otherwise dealing in the products ofany other person,or to cease doing businesswith anyother person.The question is whether the General Counsel hassustained his burden of proof.Althoughmuch of theevidence is not in dispute,IcreditGeneral Counsel'switnessVillano in those instances in which he iscontradicted by the testimony of Respondent'switnessSharkey.Thisresolution of credibility issues is based notonly on the demeanor of the witnesses,but also becauseVillano is a disinterested witness in a controversy betweenSherwood and DistrictCouncil 9,so that it is less likelythatVillano's testimony will be coloredby a wish toaccommodate it to a desired end.Manifestly District Council 9 is a labor organizationand I so find.The next question is whether the admitted picketingconstitutesinducementandencouragementascomprehended by Section 8(b)(4)(i).It is my opinion, andI find that it does.Jonesand Jones,Inc.,144 NLRB 49,52; J. C.DriscollTransportation,Inc.,148 NLRB 845,850.Nevertheless,if such picketing conforms toMooreDry Dockstandards(92NLRB 547, 549),itdoes notcontravene Section 8(b)(4)(i)(B)even though it takes placeat the premises of a secondary neutral employer.In thisconnection I find that DistrictCouncil 9 hasa disputewith Sherwood, that this dispute is primary,and thatSherwood is the primary employer.Further,Ifind thatDistrictCouncil 9 has no disputewithGracie TownHouse,and that Gracie is a neutral or secondaryemployer,and that Gracie'sapartment building is acommonsit uswhenSherwood is painting there.Additionally I find that at all times material Sherwoodhas had an agreement with Gracie Town House to paintits apartment building.Preliminarily itmay be mentioned that the GeneralCounsel does not attack as unlawful any conduct ofDistrict Council 9 occurring prior to September 16, 1968.Itisthereforeunnecessary to decide whether suchactivities of District Council 9 violatethe Act.A. The Picketing of September 16, 1968However, on September 16, 1968, Respondent didpicketGracie Town House with a sign which did notmention Sherwood. I find that since Respondent had nodispute with Gracie that such picketing is secondary, andthereforefailstocomplywithMooreDryDockguideposts for two reasons: 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) The signs failed to identify Sherwood as the onlyperson at these premises with whom Respondent had adispute; and(b) Sharkey told Villano that Gracie "would have tostopSherwood from painting in the building," thusevidencing an unlawful objective to replace Sherwoodrather than pursuing the lawful objective of informing thepublicof a primary dispute between Sherwood andRespondent.SeeKaynard v. District Council 9,70LRRM 2467, 2470 (D.C.N.Y);L.G.ElectricContractors, Inc.,154 NLRB 766, 767. Even on Sharkey'sown testimony I find that he told Villano there would bepickets in front of Gracie House as long as Sherwood waspainting there.This warrants the inference,which I draw,that the object of the picketing was not confined toSherwood.Riss& Company. Inc.,130NLRB 943,949-950.Accordingly, I find that thepicketingof Gracie onSeptember 16, 1968, failed to conform toMoore DryDockstandards and that it was secondary as to Gracie. Itfollows,and I find,that this picketing amounts toinducementandencouragementwithinSection8(bx4)(i)(B) of the Act, unless it can be salvaged underPlauche Electric, Inc.,135 NLRB 250.ButPlaucheElectricrelates to situations presented byan ambulatory situs of the primary employer, rather thana common situs harboring both primary and secondaryemployers. An ambulatory situs,as far as I can ascertain,isone which by its nature is designed to travel,such as amoving vehicle.But I find that Sherwood was not engagedina business using vehicles as a substantial part of hisbusiness.Hence I find thatPlauche Electricis inapplicablehere.Even if it is,Ifind a violation by Respondent asdescribed below.On the facts unfolded by the record, I find that anobject of Respondent'ssaid picketing was to force orrequire GracieTownHouse to cease doing business withSherwood. This is because I credit Villano that Sharkeytold him that (a) District Council 9 did not recognizeSherwood's "paper" Local 400, and (b) Villano "wouldhave to stop Sherwood from painting in the building."Patently this language connotes that Sharkey wantedGracieTownHouse to cease doing business withSherwood.On the basis of the foregoing findings, and on the entirerecord, I find that the picketing under considerationviolates Section 8(b)(4)(iXB) of the Act.Wilson TeamingCo.,140 NLRB 164.B. The Picketingof October30, 1968On aboutOctober 29,1968,Sharkey demanded ofVillano that the latter would have to stop Sherwood frompaintingatGracieTownHouse because Sherwood"belonged" to Local 400,a "paper" union.Sharkey alsotoldEpstein,Villano's superior,that pickets would beplaced in front of the buildingifSharkey's said demandwas ignored.Nevertheless,Sherwood was not removedfrom the job.The nextday,October30,DistrictCouncil9commenced picketingGracie TownHouse with placardsreading"Paintersworkbeing done by Sherwood PaintCompany is below decent wages and work established inthis area by District Council Number Nine, BrotherhoodofPainters,Decorators,PaperhangersofAmerica,AFL-CIO."Such picketing has continued since then,except for a short period of "discontinuance," duringworking hours on working days of Sherwood.On the surface, the picketing since October 30 appearsto accord with the criteria promulgatedinMoore DryDock,92NLRB 547, 549. In other words (a) thepicketing was strictly limited to times when Sherwood'smen were working on the secondary employer's premises;(b) at the time of the picketing Sherwood was engaged atthe common situs,i.e.,Gracie Town House,in his normalbusiness of painting;(c) the picketing was limited to alocation reasonably close to the place where Sherwoodwas painting;and (d)the picketing announced that thedispute was confined to Sherwood, the primary employer.But both the Board and the courts have shown littlehesitancy in looking below the surface to discover whetherpicketing at a commonsitusis intended to attain endsother than those declared on the picket signs. I proceed todo so. While I find that the message on the picket signs isinnocuousand,therefore,lawful,IalsofindthatRespondent's conduct nullified and contradicted thatmessage.In this connectionIfind that Sharkey toldofficials of Gracie Town House that he wanted them tostop Sherwood's painting in the building because Sharkeydid not recognize Local 400 asa " bona fideunion," andthat Sharkey would have to place pickets in front of thebuilding if Sherwood remained on the job.This demand of Sharkey is clear in its meaning andimplications.Itdoesmore than publicize a disputebetween Respondent and Sherwood.It also connotes thatSharkey insists that Sherwood be taken off the jobbecause he is not a union contractor recognized byDistrict Council 9. Hence I find that Respondent by thisdemand made a direct and purposeful effort to involveGracie Town House, The neutral employer, in a disputebetween Sherwood and the Union.N.L.R.B. v. AssociatedMusicians,226 F.2d 900, 904 (C.A. 2), cert. denied 351U.S. 962. And it is immaterial that Respondent may alsohave had a second, lawful objective if it also had anobjective of enmeshing a neutral employer in its disputewithSherwood, the primary employer.N.L.R.B. v.Denver Bldg. & Construction Trades Council,341U.S.675, 688-689.In this connection, I find that an object of the picketingwas to put pressure on Gracie Town House, so thatGraciewould cancel its contract with Sherwood, theprimary employer. "Were it otherwise [Respondent] needonly have said that if [Sherwood] paid wages up to thosein area contracts, the picketing would cease."Kaynard v.District Council 9,70 LRRM 2467, 2470 (D.C.N.Y.).Itfollows, and I find, that the picketing of GracieTownHousesinceOctober30violatesSection8(b)(4)(iXB) of the Act.Local2669,affiliated with SuffolkCounty District Council of Carpenters and Joiners ofAmerica, AFL-CIO,173 NLRB No. 188.C. Threats, Coercion,and RestraintSection 8(b)(4)(iiXB) makes it an unfair labor practicefor a labor organization or its agentsto threaten,coerce,or restrain any person engaged incommerce or in an industry affecting commerce where ...an object thereof is.forcing or requiring anyperson . . . to cease doing business with any otherperson .... DISTRICT COUNCIL 9, BROTHERHOOD OF PAINTERS6031.The events of September 16, 1968About September 16 Respondent picketed Gracie TownHouse under circumstances found above to transgressSection 8(b)(4Xi)(B) of the Act. I now find that saidpicketing also constitutes forbidden coercion and restraintwithin the contemplation of Section 8(b)(4)(ii)(B) of theAct.BostonGas Company,137NLRB 1299, 1304;Kisner and Sons,131NLRB 1196, 1200-01;J.C.DriscollTransportation, Inc.148 NLRB 845, 852.Inaddition,IfindthatSharkey is an agent ofRespondent and that he warned Villano that Respondentwould picket Gracie Town House if Villano did not stopSherwood from painting in the building.This warning, inthe circumstances of the dispute,constituted a threatwithin the proscription of Section 8(b)(4)(ii)(B) of the Act,and I so find.N.L.R.B.v. InternationalBrotherhood ofElectricalWorkers, AFL-CIO, and its Local Union No.769, 405 F.2d 159 (C.A. 9). SeeN.L.R.B v. Fruit andVegetable Packers, Local 760,377 U.S. 58, 68;N.L.R.B.v.DistrictCouncil of Painters No. 48,340 F.2d 107, 111(C.A. 9).And I find that said threats were directed to asecondary person, Gracie Town House, with an object offorcing or requiring Gracie to cease doing business withSherwood.N.L.R.B. v.InternationalHod Carriers,Building,and Common Laborers' Union of America,Local No. 1140, AFL-CIO,285 F.2d 397 (C.A. 8), cert.denied 366 U.S. 903.Accordingly, I find that said picketing and the threat topicket if Sherwoodremainedon the job are forbidden bySection 8(b)(4)(ii)(B) of the Act.It is desirable to point out that I find Sherwood is theprimary person and that GracieTownHouse is a neutralorsecondaryperson.This is because I find thatRespondent has a primary dispute with Sherwood, thatRespondent has no dispute with Gracie,and thatRespondent'sdemands upon Gracie Town House aresecondary.That suchdemands are secondary emergesfrom the fact, which I find, that they have arisen onlybecause of a primary and underlying dispute betweenRespondent and Sherwood relating to Sherwood's paintingjobs.Catalina Island Lines,124 NLRB 813, 830.2.The Events of October 29 and 30, 1968V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondent set forth in section IV,above,foundtoconstituteunfairlaborpractices,occurring in connection with the operations of Sherwooddescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI. THE REMEDYHaving found that Respondent has violated Section8(b)(4)(i)(B) and (ii)(B) of the Act, it will be recommendedthat it be ordered to cease and desist therefrom and that ittake certain affirmative action designed to effectuate thepolicies of the Act. Since Respondent has engaged in anarrow type of secondary boycott,i.e.,againstSherwoodonly, the order recommended will be limited to protectingSherwood against proscribed secondary pressures. On therecord before me I am unable to find an order broader inscope is warranted.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.District Council 9 is a labor organization within themeaning of Section 2(5) of the Act.2.AlfredSherwood and Algin each is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.3.By (a) picketing in a manner calculated to induceand encourage individuals employed by Gracie TownHouse and other persons (other than Sherwood) to engagein a strike or a refusal in the course of their employmentto perform services,and (b)threatening,coercing, andrestrainingGracie Town House, in both cases with anobject of forcing or requiring Gracie Town House to ceasedoing business with Sherwood, Respondent has committedunfairlaborpracticescomprehendedbySection8(b)(4)(i)(B) and (ii)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.As found above Sharkey on or about October 29insistedthatVillanopreventSherwood from furtherpainting at Gracie Town House and warned Epstein thatpickets would be placed in front of the building if thisdemand was not met.For the reasons mentioned above infindingasimilardemand on about September 16constituted a threat, I find that this ultimatum on aboutOctober 29 amounts to a threat.On about October 30 Respondent commenced picketingGracie Town House and has maintained this activity sincethen.For the reasons set forth above relating to theillegality of the September 16 picketing, I find that thepicketing on and since October 30 constitutes coercionand restraint of Gracie. Further I find that Sherwood isthe primary employer and that Gracie is a neutral orsecondary employer so far as this picketing is involved.And I find that an object of Respondent's conductoutlined above is to force or require Gracie to cease doingbusiness with Sherwood. Hence I find that such conduct isembraced within the proscription of Section 8(b)(4)(ii)(B)of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,Irecommend that the National Labor Relations Boardenter an Order that Respondent, and its officers, agents,representatives, successors,and assigns,shall:1.Cease and desist from:(a) Inducing or encouraging,by picketing or othermeans,individuals employedby Gracie TownHouse orany other person (other than Sherwood)to engage in astrike or a refusal in the course of their employment toperform services, where an object thereof is to force orrequire Gracie Town House or any other person to ceasedoing business with Sherwood.(b) Threatening, coercing, or restraining Gracie TownHouse, or any other person (other than Sherwood), wherean object thereof is to force or require Gracie TownHouse or any other person to cease doing business withSherwood. 604DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmativeaction designed toeffectuate the policies of the Act:(a)Post at thebusinessoffices andmeeting halls ofDistrictCouncil 9 copies of the attached notice marked"Appendix."' Copies of said notice, on forms provided bythe RegionalDirectorfor Region29, afterbeingsigned bya representativeof Respondent thereunto duly authorized,shall be posted by it immediatelyupon receiptthereof andbemaintainedby it for 60consecutivedays thereafter inconspicuous places,including all places where notices tomembers are customarily displayed.Reasonable stepsshall be taken by Respondentto insure that said noticesare not altered,defaced, or covered by any othermaterial.(b)Notify theRegionalDirector for the Twenty-ninthRegion,in writing,within 20 days from the receipt of thisdecision,what stepsRespondent has takento complyherewith.''If thisRecommended Order is adopted by the Board,thewords "aDecision and Order"shall be substituted for the words"the RecommendedOrder of a Trial Examiner"in the notice.If the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree oftheUnitedStatesCourt of Appeals Enforcing an Order"shallbesubstituted for the words"a Decision and Order."'If thisRecommended Order is adopted by the Board,this provisionshall be modifiedto read:"Notify said Regional Director,in writing within10 days from the date of this Order,of the steps which Respondent hadtaken to comply herewith."APPENDIXPursuanttoTheRecommendedOrder of a TrialExaminerof TheNationalLaborRelations Board and inorder to effectuatethe policiesof the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOTinduce or encourage,by picketing orany othermeans,individualsemployed by Gracie TownHouseorany other person(otherthanAlfredSherwood)to engage in a strikeor a refusal in thecourse oftheir employmentto perform services, wherean object thereof isto force or require Gracie TownHouse or any other person to cease doing business withAlfred Sherwood.WE WILL NOTthreaten,coerce, or restrain GracieTownHouse or any other person(other than AlfredSherwood),where anobject thereof is to force orrequireGracieTownHouse or anyother person tocease doing businesswith Alfred Sherwood.DatedByDISTRICT COUNCIL 9,BROTHERHOOD OFPAINTERS,DECORATORS ANDPAPERHANGERS OFAMERICA, AFL-CIO(LaborOrganization)(Representative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom thedate of posting,andmust notbe altered,defaced,or covered by any othermaterial.Ifmembershave any question concerning this notice orcompliance with its provisions, they may communicatedirectly withthe Board's RegionalOffice, Fourth Floor,16 CourtStreet,Brooklyn, New York 11201, Telephone212-596-5386.